Citation Nr: 1410094	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  10-48 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral ankle disability.

2.  Entitlement to service connection for dry eye syndrome.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for neck disability.

6.  Entitlement to service connection for low back disability.

7.  Entitlement to service connection for migraines.

8.  Entitlement to service connection for allergic dermatitis.

9.  Entitlement to service connection for left great toe disability.

10.  Entitlement to service connection for residuals of a right toe injury.

11.  Entitlement to service connection for residuals of traumatic brain injury (TBI).

12.  Entitlement to service connection for bilateral patellofemoral syndrome.

13.  Entitlement to service connection for bilateral breast reduction disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from August 2001 to January 2008, including service in the Persian Gulf.  These matters are before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Department of Veterans Affairs (VA) regional office in Huntington, West Virginia (RO).  As an October 2010 rating decision granted entitlement to service connection for posttraumatic stress disorder, this issue is no longer part of the Veteran's appeal.

Based on the Veteran's request in a VA Form 9 received by VA in February 2013, a personal hearing was scheduled for her before a member of the Board sitting in Washington, D.C., on January 13, 2014; and she was informed of the hearing by letter sent to her address of record in November 2013.  The letter was returned to VA in December 2013 with the notation of "Unable to Forward."  Neither the appellant nor her representative has informed VA of any address other than that of record.  As she failed to appear for the hearing without adequate explanation, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.702(d) (2013).

The issues of entitlement to service connection for bilateral ankle disability, dry eye syndrome, neck disability, low back disability, migraines, allergic dermatitis, left great toe disability, residuals of a right toe injury, residuals of TBI, and bilateral patellofemoral syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The most probative, competent, and credible evidence of record demonstrates that it is at least as likely as not that the Veteran has tinnitus that is causally related to active service.  

2.  The most probative, competent, and credible evidence of record fails to demonstrate that it is at least as likely as not that the Veteran has bilateral hearing loss that is causally related to active service.  

3.  The most probative, competent, and credible evidence of record fails to demonstrate that it is at least as likely as not that the Veteran has bilateral breast reduction disability that is causally related to active service.  


CONCLUSIONS OF LAW

1.  The Veteran's tinnitus was incurred in active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.309 (2013).  

2.  Bilateral hearing loss disability was not incurred in or aggravated by active military service, nor may such be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.309 (2013).  
3.  Bilateral breast reduction disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2012).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran letters in March and July 2008, prior to adjudication, which informed her of the requirements needed to establish entitlement to service connection for the disabilities at issue.  In compliance with the duty to notify, the Veteran was informed in these letters about disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In accordance with the requirements of VCAA, the March 2008 letter informed the Veteran what evidence and information she was responsible for and the evidence that was considered VA's responsibility.  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  The Veteran's service treatment records, relevant VA treatment reports, and reports of VA evaluations, with nexus opinions, are of record, including VA examinations dated in February 2008 and August 2009.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they involve review of the claims files, relevant examination of the Veteran, and an opinion with rationale on whether the Veteran has the disabilities at issue due to service.  Accordingly, the Board finds that VA's duty to assist in obtaining a VA examination or opinion with respect to the service connection issues decided on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issues decided herein.  The Veteran has been given ample opportunity to present evidence and argument in support of her claims.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  


Analysis of the Claims

The Veteran seeks service connection for tinnitus, bilateral hearing loss, and a bilateral breast reduction disability.  She contends that these disabilities are causally related to her military service.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for a disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999). .  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Congress specifically limits entitlement for a service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131; see also Brammer  v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The Federal Circuit observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, in the absence of proof of present disability, there can be no valid claim.  

Hearing Loss and Tinnitus

As is noted above, the Board is required to follow applicable statutes and regulations in its decisions.  Applicable regulations provide that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet.App. 155, 157 (1993).  
The Veteran's service treatment records do not reveal any complaints or clinical findings of a hearing loss.  Audiograms in December 2004 and September 2007 show pure tone thresholds from 500 to 4000 hertz of 10 decibels or lower.  Tinnitus is noted on a Hearing Conservation Data form for September 2007.

The Veteran complained on VA audiological evaluation in August 2009 of occasional bilateral hearing loss and recurrent tinnitus since service.  An audiogram showed bilateral hearing within the VA definition of normal, with pure tone thresholds from 500 to 4000 hertz of 15 decibels or lower, with Maryland CNC Word list speech recognition scores of 96 percent in the right ear and 100 percent in the left ear.  After review of the claims files and examination of the Veteran, the audiologist determined that the Veteran did not have a hearing loss caused by or the result of noise exposure in service and that her tinnitus was at least as likely as not due to service noise exposure.

As there is no clinical evidence of VA defined hearing loss disability either in service or on audiological evaluation in August 2009, she does not have a current hearing loss disability and service connection for bilateral hearing loss is not warranted.  

The Board has taken the written statements by and on behalf of the Veteran into consideration in this case.  While the Veteran is competent to report her hearing symptoms, she is not competent to opine that she currently has defective hearing under the applicable VA definition due to service exposure to acoustic trauma.  She has not had medical training necessary to opine on such a complex medical matter which requires technical and medical knowledge and testing.  The Board finds that the probative evidence of record weighs against the claim for service connection for bilateral hearing loss.  In other words, despite exposure to acoustic trauma in service, the preponderance of the most probative evidence, as discussed above, does not show that the Veteran has current bilateral hearing loss disability at least as likely as not due to service.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  Consequently, service connection for bilateral hearing loss is denied. 

With respect to the claim for tinnitus, there is a notation of tinnitus in service, the Veteran has contended that she has had tinnitus since exposed to acoustic trauma in service, and the nexus opinion on file is in favor of the claim.  Additionally, the Court of Appeals for Veterans Claims (Court) has specifically held that a Veteran is competent to testify that she experienced an audible sound in her ears in service and had experienced this sound in her ears ever since service.  See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  The Federal Circuit has held that a layperson, such as the Veteran, is competent to provide a medical nexus when he or she is competent to both diagnose a disability, and report continuity of symptomatology associated with that disability since the onset of the disability.  See Davidson, 581 F.3d at 1316.  Consequently, service connection for tinnitus is warranted.

Bilateral Breast Reduction Disability

The Veteran's service treatment records reveal that she had breast reduction surgery in December 2005 without evidence of complications.

When examined by VA in February 2008, the Veteran denied breast pain, nipple discharge, or abdominal pain.  Examination of the breasts revealed well-healed surgical scars consistent with breast reduction surgery; there were no masses, skin changes, nipple discharge, or axillary adenopathy.  The impression was status-post bilateral breast reduction surgery in December 2005, asymptomatic.  

VA evaluation in February 2008 shows that the Veteran's breast reduction is asymptomatic, meaning there is no disability.  Consequently, service connection for bilateral breast reduction disability is not warranted.

As noted above, the Veteran is competent to report any symptoms related to her breast reduction.  However, she did not report any current residual on evaluation in February 2008 and no residual was found on this examination.  

Based on the above, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for bilateral breast reduction disability, and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for tinnitus is granted.

Service connection for bilateral hearing loss is denied.

Service connection for bilateral breast reduction disability is denied.


REMAND

With respect to the issues of entitlement to service connection for bilateral ankle disability, dry eye syndrome, neck disability, low back disability, migraines, allergic dermatitis, left great toe disability, residuals of a right toe injury, residuals of TBI, and bilateral patellofemoral syndrome, there is evidence of possible disability in service.  The Veteran complained in service of ankle, knee, neck, and back pain.  He had toe complaints, eye trauma, and dermatitis.  However, most of these disabilities have not been the subject of a post-service nexus opinion.  When examined by VA in February and March 2008, the diagnoses included bilateral patellofemoral syndrome and TBI with residual headaches.  Although the Veteran's neck and low back were reported to be unremarkable on VA evaluation in March 2008, she continued to complain of neck and low back problems prior to her motor vehicle accident in December 2011.  Consequently, the Board agrees with the December 2010 contention by the Veteran in her substantive appeal that current VA examinations with nexus opinions are warranted.

Although it was concluded on VA evaluation in August 2008 that the Veteran's bilateral patellofemoral syndrome is not at least as likely as not the result of service because there is no evidence of a specific injury or treatment for the knee in service, this opinion does not adequately address the complaints of knee pain in October 2007 and does not provide a cause for the bilateral patellofemoral syndrome diagnosed shortly after discharge.

The Board also notes the references in the record that the Veteran was severely injured in a motor vehicle accident in New Jersey in December 2011 in which she was hit by a car while on foot.  She was treated at private hospital and rehabilitation facilities in New Jersey.  However, the records of this treatment are not on file.

Finally, the Board notes that VA treatment records related to the issues remanded on appeal have been added to the record in Virtual VA without a waiver of RO review and have not been addressed in a current supplemental statement of the case.  See 38 C.F.R. § 1304(c) (2013).

VA has the authority to schedule a compensation and pension examination when such is deemed to be necessary, and the Veteran has an obligation to report for that examination.  Pursuant to 38 C.F.R. § 3.327(a) (2013), an examination will be requested whenever VA determines, as in this case, that there is a need to confirm the existence and to verify the etiology of a disability.  See also 38 C.F.R. § 3.159 (2013).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC will take appropriate action to contact the Veteran and ask her to provide the names, addresses and approximate dates of treatment for all health care providers, including VA, who may possess additional records not currently on file that are pertinent to treatment for the disabilities still on appeal, to include the name and address of the private hospital and rehabilitation facilities at which she was treated in December 2011 and any treatment records dated after November 2012, which is the date of the most recent medical evidence on file.  After obtaining any necessary authorization from the Veteran for the release of her private medical records, the RO/AMC will obtain and associate with the file all identified records, VA and private, that are not currently on file.  All attempts to secure this evidence must be documented in the claims file by the AMC/RO.  If, after making reasonable efforts to obtain named records the AMC/RO is unable to secure same, the AMC/RO must notify the Veteran and (a) identify the specific records the AMC/RO is unable to obtain; (b) briefly explain the efforts that the AMC/RO made to obtain those records; (c) describe any further action to be taken by the AMC/RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and her representative must then be given an opportunity to respond.  

2.  The RO/AMC will then schedule the Veteran for a VA examination by an appropriate health care provider to determine the nature and etiology of any toe, ankle, knee, low back, and/or neck disorder.  The following considerations will govern the examination:

a.  The claims folder, including a copy of this remand, and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  

b.  After reviewing the claims files and examining the Veteran, the examiner must provide an opinion on whether it is at least as likely as not that any toe, ankle, knee, low back, and/or neck disability identified at any time since service, even if later resolved, is etiologically related to service.  In rendering the requested opinion, the examiner must discuss the October 2007 complaints of knee pain, and what effect the Veteran's December 2011 motor vehicle accident had on the above disabilities.

c.  In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to render an opinion without resort to speculation, he or she must so state, and explain why.

d.  If the examiner responds to the above inquiry that he/she cannot so opine without resort to speculation, the examiner must clarify whether there is evidence that must be obtained in order to render the opinion non-speculative.  Thereafter, the RO/AMC must attempt to obtain such evidence.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood). 
   
The term 'at least as likely as not' does not mean 'within the realm of medical possibility.'  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail and correlated to a specific diagnosis.  The report prepared must be typed.

3.  The RO/AMC will also schedule the Veteran for a VA examination by an appropriate health care provider to determine the nature and etiology of any dry eye syndrome.  The following considerations will govern the examination:

a.  The claims folder, including a copy of this remand, and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  

b.  After reviewing the claims files and examining the Veteran, the examiner must provide an opinion on whether it is at least as likely as not that any dry eye syndrome identified at any time since service, even if later resolved, is etiologically related to service.  

c.  In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to render an opinion without resort to speculation, he or she must so state, and explain why.

d.  If the examiner responds to the above inquiry that he/she cannot so opine without resort to speculation, the examiner must clarify whether there is evidence that must be obtained in order to render the opinion non-speculative.  Thereafter, the RO/AMC must attempt to obtain such evidence.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood). 
   
The term 'at least as likely as not' does not mean 'within the realm of medical possibility.'  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail and correlated to a specific diagnosis.  The report prepared must be typed.

4.  The RO/AMC will also schedule the Veteran for a VA examination by an appropriate health care provider to determine the nature and etiology of any current skin disorder.  The following considerations will govern the examination:

a.  The claims folder, including a copy of this remand, and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  

b.  After reviewing the claims files and examining the Veteran, the examiner must provide an opinion on whether it is at least as likely as not that any skin disorder identified at any time since service, even if later resolved, is etiologically related to service.  

c.  In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to render an opinion without resort to speculation, he or she must so state, and explain why.

d.  If the examiner responds to the above inquiry that he/she cannot so opine without resort to speculation, the examiner must clarify whether there is evidence that must be obtained in order to render the opinion non-speculative.  Thereafter, the RO/AMC must attempt to obtain such evidence.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood). 
   
The term 'at least as likely as not' does not mean 'within the realm of medical possibility.'  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail and correlated to a specific diagnosis.  The report prepared must be typed.

5.  The RO/AMC will also schedule the Veteran for a VA examination by an appropriate health care provider to determine the nature and etiology of any TBI and/or migraines.  The following considerations will govern the examination:

a.  The claims folder, including a copy of this remand, and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  

b.  After reviewing the claims files and examining the Veteran, the examiner must provide an opinion on whether it is at least as likely as not that any TBI and/or chronic migraines identified at any time since service, even if later resolved, is/are etiologically related to service.  The examiner will discuss what effect the Veteran's December 2011 motor vehicle accident had on her TBI and/or migraines.

c.  In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to render an opinion without resort to speculation, he or she must so state, and explain why.

d.  If the examiner responds to the above inquiry that he/she cannot so opine without resort to speculation, the examiner must clarify whether there is evidence that must be obtained in order to render the opinion non-speculative.  Thereafter, the RO/AMC must attempt to obtain such evidence.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood). 
   
The term 'at least as likely as not' does not mean 'within the realm of medical possibility.'  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail and correlated to a specific diagnosis.  The report prepared must be typed.

6.  The RO/AMC must notify the Veteran that it is her responsibility to report for the above examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for a VA examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address of record.  It will also be indicated whether any notice that was sent was returned as undeliverable.  

7.  The RO/AMC should then re-adjudicate the Veteran's claims for entitlement to service connection for bilateral ankle disability, dry eye syndrome, neck disability, low back disability, migraines, allergic dermatitis, left great toe disability, residuals of a right toe injury, residuals of TBI, and bilateral patellofemoral syndrome based on all of the evidence of record.  If any of the benefits sought on appeal remains denied, the Veteran will be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 


Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


